Exhibit 10.10

THIS DOCUMENT PREPARED BY:

 

   Original Mortgage Reference:

A. Michelle Willis, Esq.

Troutman Sanders LLP

600 Peachtree Street, NE

Atlanta, Georgia 30308

  

Mortgage, Assignment of Leases

and Rents, Security Agreement and

Fixture Filing recorded 9/27/2006

as Document Number 4310329,

Hennepin County, Minnesota

THIRD AMENDMENT TO MORTGAGE,

ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

THIS IS A MORTGAGE AMENDMENT, AS DEFINED IN MINNESOTA STATUTES SECTION 287.01,
SUBDIVISION 2, AND AS SUCH IT DOES NOT SECURE A NEW OR INCREASED AMOUNT OF DEBT.

This Third Amendment to Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing (“Amendment”) is made and entered into as of
December 4, 2009, effective as of November 30, 2009, by and between WELLS VAF –
6000 NATHAN LANE, LLC, a Delaware limited liability company, whose address is
6200 The Corners Parkway, Suite 250, Norcross, Georgia 30092 (“Mortgagor”), and
BANK OF AMERICA, N.A., a national banking association (as successor by merger to
LaSalle Bank National Association), whose place of business is Bank of America
Plaza, Suite 600, 600 Peachtree Street, N.E., Atlanta, Georgia 30308, Attn:
Commercial Real Estate Banking (“Administrative Agent”);

W I T N E S S E T H :

WHEREAS, Administrative Agent, certain other financial institutions from time to
time party thereto (“Lenders”), and Wells Mid Horizon Value Added Fund I, LLC, a
Georgia limited liability company (“Borrower”), have entered into that certain
Credit Agreement dated as of June 30, 2006, as amended by that certain First
Consolidated Amendatory Agreement dated as of November 21, 2008, by and between
Administrative Agent and Borrower, as further amended by that certain Second
Consolidated Amendatory Agreement dated as of June 30, 2009, by and between
Administrative Agent and Borrower, as further amended by that certain Third
Consolidated Amendatory Agreement dated as of September 30, 2009 by and between

 

PAGE 1



--------------------------------------------------------------------------------

Administrative Agent and Borrower, and as is being amended contemporaneously
herewith by the Fourth Consolidated Amendatory Agreement, as hereinafter defined
(as amended and as it may hereafter be further amended, modified, supplemented,
restated, extended, or renewed and in effect from time to time, the “Credit
Agreement”), which Credit Agreement sets forth the terms and conditions of a
loan from Administrative Agent and Lenders to Borrower in an original principal
amount up to Twenty-Five Million and No/100 Dollars ($25,000,000.00) (the
“Loan”);

WHEREAS, the Loan is evidenced by that certain Note dated as of June 30, 2009
and, potentially, certain additional Notes upon and of such other date that any
additional financial institution becomes a Lender under the Credit Agreement,
executed by Borrower and payable to the order of each Lender in the aggregate
principal face amount of Twenty-Five Million and No/100 Dollars ($25,000,000.00)
(such notes, as they may hereafter be renewed, extended, supplemented, increased
or modified in effect from time to time, and all other notes given in
substitution therefor, or in modification, renewal or extension thereof, in
whole or in part, are hereinafter collectively called the “Note”);

WHEREAS, to secure the Loan, inter alia, Mortgagor made, executed, and delivered
to Administrative Agent for the benefit of Lenders that certain Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated as
of September 20, 2006, and recorded September 27, 2006, as Document Number
4310329, Hennepin County, Minnesota records, as amended by that certain First
Amendment to Mortgage Assignment of Leases and Rents Security Agreement and
Fixture Filing dated as of June 30, 2009, and recorded July 28, 2009, as
Documents Number T4667329, aforesaid records, and as further amended by that
certain Second Amendment to Mortgage Assignment of Leases and Rents Security
Agreement and Fixture Filing dated as of September 30, 2009, and recorded
October 7, 2009, as Documents Number T4693491, aforesaid records (as so amended,
and as it may hereafter be renewed, extended, supplemented, increased or
modified and in effect from time to time, and all other security instruments
given in substitution therefor, or in modification, renewal or extension
thereof, in whole or in part, is herein called the “Mortgage”; the Credit
Agreement, the Note, the Mortgage and all other documents executed in connection
with the Loan collectively the “Loan Documents”), granting Administrative Agent
a lien on certain real property owned by Mortgagor as described therein (the
“Property”);

WHEREAS, the Loan will mature on November 30, 2009, and Borrower has requested
that Administrative Agent and Lenders extend the maturity date and make certain
other amendments to the Loan Documents, and Administrative Agent, Lenders and
Borrower are contemporaneously herewith entering into that certain Fourth
Consolidated Amendatory Agreement dated on or about the date hereof to effect
said extension and other modifications (the “Fourth Amendment”); and

WHEREAS, Administrative Agent and Lenders have agreed to amend the Mortgage as
hereinafter provided.

NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein, and the sum of Ten and No/100 Dollars ($10.00), paid in hand by each
party to the other, the receipt, adequacy and sufficiency of all of which are
hereby acknowledged, the parties agree as follows:

 

PAGE 2



--------------------------------------------------------------------------------

1.        Amendment of Mortgage.    Section 39(e) of the Mortgage is hereby
amended by deleting the date “November 30, 2009” and by inserting the phrase
“April 30, 2010, unless extended to November 30, 2010 in accordance with the
terms of Section 2.6 of the Credit Agreement or” in place and in stead thereof.

2.        Amendment of Loan Documents.    The Mortgage is further amended hereby
such that all references therein to the “Mortgage” shall be deemed to include
all amendments and modifications thereto (including, without limitation, this
Amendment), as may now exist or as may be hereafter executed by Mortgagor and
Administrative Agent.

3.        Relationship of Mortgagor and Borrower.    Mortgagor acknowledges that
it is a wholly owned subsidiary of Borrower. Mortgagor further acknowledges that
it received a material and substantial benefit by entering into the Mortgage,
and is receiving a material and substantial benefit from the extension of the
maturity of the Credit Agreement, because Borrower made funds available to
Mortgagor for the purchase of the Property and without the granting of the
Mortgage to Administrative Agent said funds would not have been available to
Borrower, and accordingly, Mortgagor acknowledges and agrees that the Mortgage
was at the time made supported by reasonable and adequate consideration.
Further, Mortgagor did not intend to defraud any of its creditors by execution
and delivery of the Mortgage. Mortgagor was not insolvent, and Mortgagor was not
rendered insolvent by virtue of such Mortgage. Mortgagor entered into the
Mortgage, and is consenting hereby to the Fourth Amendment, after a
determination by Mortgagor that, in its opinion, the fair market value of the
benefits to be derived by it from such execution of the Mortgage and the
extension of maturity effected by the Fourth Amendment equaled or exceeded the
cost and expense incurred by Mortgagor under or in connection with the Mortgage.

4.        Consent to Fourth Amendment and Waivers.    Mortgagor consents to each
and every term of the Fourth Amendment and acknowledges that the term of the
Credit Agreement is extended thereby.

5.        Counterparts.    This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument; and any signature page from any such counterpart or any electronic
facsimile thereof may be attached or appended to any other counterpart to
complete a fully executed counterpart of this Agreement and any telecopy or
other facsimile transmission of any signature shall be deemed an original and
shall bind such party.

7.        Governing Law.    This Amendment shall be governed by, and construed
in accordance with, the laws of the State of Minnesota.

8.        Binding; Successors and Assigns.    This Amendment shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties hereto.

9.        Ratification.    The Loan Documents, as amended herein and by the
Fourth Amendment, remain in full force and effect in accordance with their
respective terms, and Mortgagor and Administrative Agent hereby ratify and
affirm the same. Mortgagor acknowledges

 

PAGE 3



--------------------------------------------------------------------------------

that it is fully obligated under the terms of the Mortgage, that it has no
offsets or defenses with respect to its obligations thereunder, and that it has
no claims or counterclaims against Administrative Agent or any of the Lenders,
whether related to the Loan or otherwise.

10.        No Novation.    Borrower, Administrative Agent, and Lenders hereby
agree that nothing herein or in the other Loan Documents, as modified hereby,
shall in any way waive Administrative Agent’s or Lenders’ rights, powers or
remedies under the Loan Documents; (ii) shall in any way limit, impair or
prejudice Administrative Agent or Lenders from exercising any past, present or
future right, power or remedy from and after the date hereof under the Loan
Documents; and (iii) shall not constitute or be deemed to be a novation of the
indebtedness evidenced and secured by the Loan Documents.

11.        Incorporation of Recitals.    The recitals set forth at the beginning
of this Amendment are confirmed by the parties as true and correct and are
incorporated herein by reference. The recitals are a substantive, contractual
part of this Amendment.

[Remainder of page intentionally left blank]

 

PAGE 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor and Administrative Agent have executed and sealed
this Amendment as of the day and year first above written.

 

MORTGAGOR:

WELLS VAF – 6000 NATHAN LANE, LLC, a Delaware limited liability company

By:

 

Wells Mid-Horizon Value-Added Fund I, LLC, a Georgia limited liability company,
its Sole Member

 

By:

 

  Wells Investment Management Company,

   

  LLC, its Manager

 

By:

 

/s/ Kevin Hoover                    (Seal)

   

           Kevin A. Hoover

   

           President

 

STATE OF Georgia                                

 

)

 

) SS.

COUNTY OF Fulton                                

)

I, Jackie Nagle and for said County, in the State aforesaid, do hereby certify
that Kevin A. Hoover, the President of Wells Investment Management Company, LLC,
a Georgia limited liability company, the Manager of Wells Mid-Horizon
Value-Added Fund I, LLC, a Georgia limited liability company, the sole member of
Wells VAF-6000 Nathan Lane, LLC, a Delaware limited liability company, who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument as such officer, appeared before me this day in person and
acknowledged that he/she signed and delivered the said instrument as his/her own
free and voluntary act and as the free and voluntary act of said officer, for
the uses and purposes therein set forth.

GIVEN under my hand and notarial seal, this 4th day of December, 2009.

 

/s/ Jacqueline C. Nagle

NOTARY PUBLIC

My Commission Expires:

Jacqueline C. Nagle

Fulton Co., GA

My commission expires Aug 3, 2013

[Signatures continued on following page]

 

PAGE 5



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., a national banking association (as successor by merger to
LaSalle Bank National Association), as Administrative Agent

By:

 

/s/ Lissette Rivera-Pauley

 

        Lissette Rivera-Pauley

 

        Vice President

 

        [BANK SEAL]

 

STATE OF Georgia                                

  )   ) SS.

COUNTY OF Cobb                                

  )

I, Robin Allen and for said County, in the State aforesaid, do hereby certify
that Lissette Rivera-Pauley, the Vice President of Bank of America, N.A., a
national banking association, who is personally known to me to be the same
person whose name is subscribed to the foregoing instrument as such officer,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said officer, for the uses and purposes therein set
forth.

GIVEN under my hand and notarial seal, this 4th day of December, 2009.

 

/s/ Robin Allen

NOTARY PUBLIC

My Commission Expires:

July 13, 2012

 

PAGE 6